People v Deverow (2022 NY Slip Op 03248)





People v Deverow


2022 NY Slip Op 03248


Decided on May 18, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 18, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

BETSY BARROS, J.P.
VALERIE BRATHWAITE NELSON
ROBERT J. MILLER
JOSEPH A. ZAYAS, JJ.


2016-10915
 (Ind. No. 2680/12)

[*1]The People of the State of New York, respondent,
vJess Deverow, appellant.


Patricia Pazner, New York, NY (Meredith S. Holt of counsel), for appellant.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, and Theresa Yuan of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Queens County (Daniel Lewis, J.), imposed August 23, 2016, upon his conviction of robbery in the third degree, after a nonjury trial.
ORDERED that the resentence is affirmed.
The defendant's contention regarding the delay between resentencing proceedings does not require reversal (see People v Peoples, 159 AD3d 946).
BARROS, J.P., BRATHWAITE NELSON, MILLER and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court